DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment received on 11/04/2022 has been entered and made of record.
Claims 1-26 are pending.

Response to Arguments/Remarks
Applicant's arguments filed on 11/04/2022 with respect to claim 1 have been fully considered but they are not persuasive.
Applicant argues that “Dwibedi is interested in identifying specific objects in an image … an engineer designing an image classification system would typically not look to the much more complex and larger models associated with instance detection … a person having ordinary skill in the art relying on Huang would not look to Dwibedi for guidance … the use of the teachings of Dwibedi in the context of a classification system would be impractical due to the required processing resources”. 

The Examiner respectfully disagrees. As stated in the previous Office Action (page 8), a large number of training images are required to train a convolutional neural network. Huang’s classification system is based on a trained neural network. A person having ordinary skill in the art relying on Huang would be quite motivated to look for ways to obtain a large amount of training data. Dwibedi discloses an easy synthesis method exactly for the purpose of generating large image datasets with minimal effort (see Abstract). Even though Dwibedi is more focused on object detection, Dwibedi does not state or suggest that the generated data can be used only for object detection but not object classification. In fact, object detection and classification are so closely related that it is often grouped together in the art using expressions such as “object detection/classification” or “object detection and/or classification”. For example, Romley (US 2016/0225053, cited but not relied upon) expressly states (pg. [0033]) that “the object detection module can generally classify each detected object into an overall category describing a general class of items it belongs to”. 

Given this reasonable interpretation of the claims and the prior art, the Examiner respectfully insists that the rejections set forth below under 35 U.S.C. 103 are proper.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:   
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2016/0328660, IDS), and in view of Dwibedi et al. (hereafter referred to as “Dwibedi” “Cut, Paste and Learn: Surprisingly Easy Synthesis for Instance Detection” Proceedings of the IEEE international conference on computer vision. 2017).   

Regarding claim 1, Huang discloses a method of image categorization, comprising: 
extracting features from the training image set (Fig. 4 and pg. [0114]), and 
generating a classification model by training the neural network on the training image set and the extracted features, wherein the classification model provides a prediction of an image's categorization (Fig. 2, pg. [0103], “the training system 215 may send trained synaptic weights to prediction module 225 to predict the classification of new objects”.); 
embedding the classification model in a processor (Fig. 6 and pg. [0120]); and 
receiving an image for categorisation, wherein the processor is in communication with a POS system, the processor running the classification model on the received image to provide output to the POS system of a prediction of the image's categorization (Fig. 5, pg. [0119]).
Huang is silent on generating an augmented image set for training the neural network.
However, it is well known in the art that a large number of training images are required to train a convolutional neural network (see for example US 20170083796, pg. [0071], cited but not relied upon). 
Dwibedi discloses a method of generating a large amount of training images to train detection systems, including the steps of:
receiving a plurality of images of backgrounds in which items are to be recognised as a background image set (Fig. 1, the background scenes), 
receiving an original number of images of items to be recognised in an original item image set, masking the background of the images in the original item image set to generate a masked item image set (Fig. 2, “start with a set of images of the instances … automatically extract the object mask and segment the object”.), 
digitally augmenting the masked item image set to generate an augmented masked item image set that includes a larger number of images of masked items than the masked item image set (Fig. 2, “Synthesize Same Scene with Different Blending Modes”), 
superimposing each image of the augmented item image set on each of the images of the background image set to generate a plurality of new training images as part of a training image set, the training image set thereby providing sufficient quantitative variation to train a neural network (Figs. 1&2, the generated scene (training data), “extract the object mask and segment the object. We paste the objects on the scenes with different blending”). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 1 from the teachings of Huang and Dwibedi (please refer to the Response to Arguments/Remarks section above).

Regarding claim 2, Huang in view of Dwibedi discloses the method of claim 1 wherein in pre-processing, a pre-trained Convolution Neural Network (CNN) trained on large unrelated or separate data sets used as a feature detector (Huang, Fig. 4, pg. [0114]).

Regarding claim 3, Huang in view of Dwibedi discloses the method of claim 1 wherein the neural network comprises a Fully-Connected Neural Network (Huang, Fig. 4, pg. [0114]).

Regarding claim 4, Huang in view of Dwibedi discloses the method of claim 2 wherein the feature extraction comprises “a. utilizing the pre-trained CNN for the categorization of images” (Huang, Figs. 4&5, pg. [0114], [0119])

Regarding claim 5, Huang in view of Dwibedi discloses the method of claim 1 wherein the POS system receives formatted communication of output by the classification model, the formatted output comprising a protocol for providing scores for Huang, Fig. 9 and pg. [0123], “System 912 may upload the neural weights to device 907 … If device 907 cannot classify an object with higher score, device 907 may ask for instructions from a human or any other help”. The score clearly represents likelihood of the classification). 
Huang does not expressly disclose using a percentage to represent the score. However, percentage likelihood is widely used to represent a probability, both in the art and in everyday life.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 5 from the teachings of Huang and Dwibedi.

Regarding claims 6-10, the limitations of the claims are rejected for the same reasons as set forth in the rejection of claims 1, 5, and 2-4 above, respectively. Since the CNN in Huang (Fig. 4) classifies the item, it is obviously used as a shape and edge detector (claim 8).

Regarding claims 11-16, the limitations of the claims are rejected for the same reasons as set forth in the rejection of claims 1, 1, 4, 3, 1 and 5 above, respectively.

Regarding claims 17, please refer to analysis of claim 1. Segmentation of an image is not performed at deployment in Huang’s system (Huang, Fig. 5). 

Regarding claim 18, Huang in view of Dwibedi discloses the method of claim 17 wherein at deployment, the method comprises capturing an image, extracting at least one feature from the image, and applying the extracted feature to the neural network of the classification model to generate a prediction of the image's categorization (Huang, Fig. 4 and pg. [0114]).

Claims 19-26 have been analyzed and are rejected for the reasons outlined above regarding claims 8, 3-4, 1, 5, 4, 1 and 5, respectively.

Examiner’s note
Applicant is encouraged to schedule a telephone interview with the Examiner to discuss any issues related to the claimed invention and the references cited in the current/previous Office Action(s). The Examiner can be reaches at (571)270-5363 (email: Li.Liu2@USPTO.GOV).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI LIU/Primary Examiner, Art Unit 2666